Citation Nr: 1746438	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1983 to October 1988 and January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in August 2015.  A transcript of the testimony offered at the hearing has been associated with the record.

In September 2015, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for his bilateral hearing loss disability should be granted on the same basis as the service-connected tinnitus, i.e. exposure to acoustic trauma.  Acoustic trauma is conceded.  

In September 2015, the Board remanded the claim, inter alia, to afford the Veteran a VA examination.  Following the Board's remand, the Veteran was afforded a VA examination in June 2016.  Examination resulted in assessment of bilateral hearing loss to a level considered a disability for VA purposes.  38 C.F.R. § 3.385.  The examiner rendered negative etiological opinions, including on a secondary basis with respect to the service-connected tinnitus.  In terms of direct service connection, the examiner particularly relied upon the finding that the Veteran's hearing was normal at discharge, with no significant threshold shifts noted in either ear between entrance and separation.
The Board finds that a new opinion and possible examination are necessary because the basis of the June 2016 opinion is insufficient for adjudication purposes.  In short, the examiner appeared to base the opinion, that the Veteran's hearing loss was not caused by or a result of military noise exposure, on the lack of evidence indicating a hearing loss disability during service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

As noted in Hensley, however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.

Lastly, the Board notes that in its September 2015 remand, it directed that the AOJ attempt to obtain service treatment records related to the Veteran's second period of service from January 1991 to May 1991.  The AOJ requested these records via the Personnel Information Exchange System (PIES) in January 2016, but apparently withdrew the PIES request finding that these records had already been obtained.  See January 14, 2016, "Misdirected Development" Memorandum. 

The AOJ must resubmit the PIES request for the Veteran's service treatment records related to his second period of service.  The Board acknowledges that the service treatment records contained within the claims file contain a few records dated within the Veteran's second period of service.  However, and as reflected by the June 2016 VA audiologic examination, there are no audiograms dated from January 1991 to May 1991.  In the Board's experience, service members receive audiograms and entrance and separation, and it thus appears that there are outstanding service records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain service treatment records associated with the Veteran's period of service from January to May 1991 and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, refer the claims folder to the examiner who performed the June 2016 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss.  

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability is attributable to service, particularly exposure to acoustic trauma.

In answering this question, please consider that it is conceded that the Veteran was exposed to acoustic trauma during his military service, and that tinnitus has been service-connected on this basis.

Please also note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

